Considering the complexity of the defendant’s past and present business interests and that the plaintiff bears the burden of demonstrating their value at trial, and given the respective financial positions of the parties, we conclude that an award to the plaintiff of $3,000 in expert appraisal fees and $5,000 in expert accounting fees is appropriate (see, Domestic Relations Law § 237; Schwartz v Schwartz, 160 AD2d 791). Furthermore, *726under the circumstances of this case, the plaintiff is entitled to an award of pendente lite counsel fees in the amount of $7,500 (see, Domestic Relations Law § 237; Marksohn v Marksohn, 198 AD2d 70; see also, DeCabrera v Cabrera-Rosete, 70 NY2d 879). However, the trial court properly denied the plaintiff’s application for an increase in interim child support, since the plaintiff failed to show exigent circumstances to support such a modification in the existing interim support order (see, Green v Green, 216 AD2d 353; Gitter v Gitter, 208 AD2d 895).
We find no merit to the plaintiff’s remaining contentions.
We note that until discovery is complete and the parties have had an opportunity to present their respective cases, a determination of the status of the corporate assets in question for purposes of equitable distribution would be premature. Copertino, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.